Title: From James Madison to Hezekiah Niles, 7 September 1817
From: Madison, James
To: Niles, Hezekiah


SirMontpellier Sepr. 7. 1817
Your letter of July —— was not recd. till last evening. The Baltimore post mark is of Aug. 5. There is another post mark of Aug. 18. at a place not legible; and a manuscript endorsement “missent.” These are the only circumstances explaining the delay.
I sincerely regret the difficulties you experience on continuing “The Weekly Register.[”] During the period of my public occupations, I was not able to give it more than an occasional and partial reading; and owing, perhaps, to the failure of directions on my part, the numbers of a subsequent date have not reached me. I have seen eno’ of the work, nevertheless, to be satisfied, that both as a repository of papers too valuable to be lost, and otherwise liable to be so, and as a vehicle of original matter, breathing a patriotic spirit, and mingling sound principles with judicious views of interesting subjects, it richly merits the public patronage. I can not but hope therefore that by some arrangement or other, the public may be still benefited by the fruits of your labors, and that you may at the same time be better rewarded for them. With my particular wishes that the arrangement to which your thoughts are turned may as well answer the latter, as I doubt not it will the former purpose, I tender you my friendly respects.
J. M.
